 

  
   

 

  

f
»

UNITED STATES DISTRICT COURT wee MSY Ma
JAN 31 2019

 
 

 
 
  
 

for the
Eastern District of California : ASTERN DISHmte pO GeOURT
In the Matter of the Search of ) ™ DEPUTY CLERK
rep the ponson be vcore and actows Case No.
Black iPhone 7, Model A1778, FCC ID: BCG-E3091A, )
with phone number (559) 943-0046 E19 SW- gg 03250 °c aR’

.- baa
APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A attached hereto and incorporated herein.

located in the Eastern District of | California , there is now concealed (identify the

person or describe the property to be seized):
~See Attachment B attached hereto and incorporated herein.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wo evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(g)(1) Felon in possession of a firearm

The application is based.on these facts: ; ;
See Attached Affidavit of SA Jusino attached hereto and incorporated herein.

ow Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

5
~ : ’ .
Ste S signature

George Jusino, Special Agent
Printed name and title

—

City and state: Fresno, California Sheila K. Oberto, U.S. Magistrate Judge

 

 

 

oo be
Sworn to before me and'signed in my presence.

 
 

 

 

Date: 214

Judge's signa

 

 

Printed name and title

 
 

we ee

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 2 of 15

McGREGOR W. SCOTT
United States Attorney

JUSTIN J. GILIO

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff

United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
In the Matter of the Search of: CASE NO.

Black iPhone 7, Model A1778, FCC ID: BCG- | AFFIDAVIT IN SUPPORT OF AN APPLICATION
E3091A, CURRENTLY LOCATED AT Clovis} [UNDER RULE 41 FOR A WARRANT TO

 

Police Department, 1233 Sth Street Clovis, SEARCH DEVICE
California
1. I, George Jusino, being first duly sworn, hereby depose and state as follows:

I INTRODUCTION AND AGENT BACKGROUND

2. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of property—an electronic
device—which is currently in law enforcement possession, and the extraction from that property of
electronically stored information described in Attachment B.

3. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), and have been since July 2013. In the course of my duties as an ATF Special Agent, I have
conducted investigations and received training regarding, but not limited to, illegal possession of firearms
and other federal offenses involving firearms, the possession of firearms by prohibited persons and/or
members of criminal street gangs and the illicit distribution and possession of controlled substances by
various individuals. I have participated in all aspects of criminal investigations, including, but not limited to,

interviews, physical surveillance, and the execution of search warrants. I have personally investigated and/or
: f

AFFIDAVIT 1
 

 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 3 of 15

assisted other agents and officers in their investigations involving violations of Title 18 Unites States Code,
Section 922(g)(1), felon in possession of a firearm or ammunition, Title 18 Unites States Code, Section
922(a)(1)(A), dealing firearms without license, Title 18 United States Code, Section 922(j), possession of a
stolen firearm and Title 26, United States Code, Section 5861(d), receive or possess a firearm not registered
in the National Firearms Registration and Transfer Record (NFRTR), Title 21, United States Code, Section
841(a)(1), the manufacture of, distribution of and possession with intent to distribute controlled
substances; and Title 21, United States Code, Section 846, conspiracy to commit the foregoing.
Specifically, those investigations have focused on the distribution of methamphetamine, marijuana,
cocaine and other narcotics. I am familiar with, and have participated in, conventional investigative

methods, including, but not limited to, electronic surveillance, visual surveillance, the use of GPS/E-911

data, questioning of witnesses, search warrants, confidential informants, and pen registers and trap and trace

devices. I have also conducted a T-IIJ narcotics and firearms investigation as the case agent. Through my
training and experience, I know that individuals use wireless telephones to commit unlawful activity,
including firearms and drug trafficking activities.

4, This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

II. IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4, The property to be searched is a Black iPhone 7, Model A1778, FCC ID: BCG-E3091A,
assigned telephone number 559-943-0046 hereinafter the “Device 1.” The Device 1 is currently located
at Clovis Police Department, 1233 5th Street Clovis, California.

5. The applied-for warrant would authorize the forensic examination of the Devices for the
purpose of identifying electronically stored data particularly described in Attachment B.

iil. PROBABLE CAUSE

5. On November 14, 2018, at approximately 1505 hours, Officer J. Dunn of Clovis Police
Department was dispatched to a high school in Clovis, California regarding a possible sex offense.
Officer Dunn, made contact with a Juvenile Female (JF) who stated she had met up with “Drew,” later
identified as Andrew GONZALEZ, to exchange sexual favors for money and narcotics.

6. On November 15, 2018, Detective Martinez of Clovis Police Department made contact

AFFIDAVIT 2

 
 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 4 of 15

with JF’s parents and obtained permission to look through the cellular phone that JF possessed. A phone
extraction was conducted of JF’s cellular phone and revealed several text messages exchanged between
JF and GONZALEZ. Specifically, Detective Martinez located a text message conversation with a
subject named “Drew” with phone #559-943-0046. In that conversation, JF told GONZALEZ that she
was 18 years old and JF sent GONZALEZ naked photos via text message for $45.00. In the text
message conversation, GONZALEZ told JF that he was a drug dealer and sells all kinds of drugs. One
specific photo that GONZALEZ sent to JF was a photo with $100.00 bills everywhere and
GONZALEZ’s hand over it. GONZALEZ has a specific tattoo on his hand. GONZALEZ wrote that he
made this money the previous night from selling drugs. GONZALEZ continued and texted that people
are constantly “blowing up his phone for dope.” GONZALEZ told JF that he has “Molly, LSD, vapes
Ice” and sends JF a photograph of LSD tabs.

7. Detective Martinez conducted a search for 559-943-0046 in a law enforcement database,
which revealed the name of Andrew GONZALEZ with a date of birth 03/26/1981. Detective Martinez
pulled a prior booking photograph of GONZALEZ and made a positive match with the photos
GONZALEZ sent JF from 559-943-0046. GONZALEZ is a previously convicted felon with an
associated address in the city of Fresno, California (““GONZALEZ’s residence”).

8. On November 15, 2018, Detective Martinez and other Detectives from Clovis Police
Department arrived at GONZALEZ’s residence and spoke with GONZALEZ. GONZALEZ was
informed of the incident and that JF was not 18 but in fact a juvenile. Detectives also informed
GONZALEZ due to the nude photographs being sent to his cell phone, GONZALEZ could be in
possession of child pornography. Detective Martinez asked the whereabouts of GONZALEZ’s phone to
which he replied it was in his pocket. Detective Martinez called 559-943-0046 twice and both times it
rang. GONZALEZ then turned Device 1 over to Detective Martinez and provided its passcode.

9. On December 6, 2018, Judge Hamlin approved a cell phone search warrant for
GONZALEZ?’s cell phone, Device 1, for child pornography and sales of narcotics. Detective Martinez
reviewed the cellphone extraction from Device 1. While reviewing the photographs on Device 1 for
evidence of child pornography and sales of narcotics, Detective Martinez came across several

photographs of firearms in plain view. In some of those photographs, GONZALEZ was holding

AFFIDAVIT 3
 

 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 5 of 15

firearms. Detective Martinez was able to identify that GONZALEZ was the individual in the
photographs holding the firearms based on her interactions with him and his distinct tattoos.

10. Device 1 is currently in the lawful possession of the Clovis Police Department. While the

Clovis Police Department might already have all necessary authority to examine the Device 1, I seek
this additional warrant out of an abundance of caution to be certain that an examination of the Device
will comply with the Fourth Amendment and other applicable laws.

IV. TECHNICAL TERMS

11. Based on my training and experience, I use the following technical terms to convey the

following meanings:

a) Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is
a handheld wireless device used for voice and data communication through radio signals.
These telephones send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional “land line” telephones. A
wireless telephone usually contains a “call log,” which records the telephone number,
date, and time of calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic “address books;”
sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the device.

b). Digital camera: A digital camera is a camera that records pictures as digital picture files,
rather than by using photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images can usually be retrieved
by connecting the camera to a computer or by connecting the removable storage medium
to a separate reader. Removable storage media include various types of flash memory

cards or miniature hard drives. Most digital cameras also include a screen for viewing

AFFIDAVIT 4
 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 6 of 15

d)

AFFIDAVIT

the stored images. This storage media can contain any digital data, including data
unrelated to photographs or videos.

Portable media player: A portable media player (or “MP3 Player” or iPod) is a handheld
digital storage device designed primarily to store and play audio, video, or photographic
files. However, a portable media player can also store other digital data. Some portable
media players can use removable storage media. Removable storage media include
various types of flash memory cards or miniature hard drives. This removable storage
media can also store any digital data. Depending on the model, a portable media player
may have the ability to store very large amounts of electronic data and may offer |
additional features such as a calendar, contact list, clock, or games.

GPS: A GPS navigation device uses the Global Positioning System to display its current
location. It often contains records the locations where it has been. Some GPS navigation
devices can give a user driving or walking directions to another location. These devices
can contain records of the addresses or locations involved in such navigation. The Global
Positioning System (generally abbreviated ““GPS”) consists of 24 NAVSTAR satellites
orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation of the current time, combined
with a special sequence of numbers. These signals are sent by radio, using specifications
that are publicly available. A GPS antenna on Earth can receive those signals. When a
GPS antenna receives signals from at least four satellites, a computer connected to that
antenna can mathematically calculate the antenna's latitude, longitude, and sometimes
altitude with a high level of precision.

PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
storing data (such as names, addresses, appointments or notes) and utilizing computer
programs. Some PDAs also function as wireless communication devices and are used to
access the Internet and send and receive e-mail. PDAs usually include a memory card or
other removable storage media for storing data and a keyboard and/or touch screen for

entering data. Removable storage media include various types of flash memory cards or
 

 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 7 of 15

miniature hard drives. This removable storage media can store any digital data. Most
PDAs run computer software, giving them many of the same capabilities as personal
computers. For example, PDA users can work with word-processing documents,
spreadsheets, and presentations. PDAs may also include global positioning system
(“GPS”) technology for determining the location of the device.

12. Based on my training, experience, and research, I know that the Device 1 has capabilities
that allow it to serve as wireless telephone, digital camera, portable media player, GPS navigation
device, and PDA. In my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the device.

V. ELECTRONIC STORAGE AND FORENSIC ANALYSIS

13. | Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the Internet are
typically stored for some period of time on the device. This information can sometimes be recovered
with forensics tools.

14. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence of the
crimes described on the warrant, but also forensic evidence that establishes how the Device was used,
the purpose of its use, who used it, and when. There is probable cause to believe that this forensic
electronic evidence might be on the Device because:

a) Data on the storage medium can provide evidence of a file that was once on the storage
medium but has since been deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file).

b) Forensic evidence on a device can also indicate who has used or controlled the device.
This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence. -

Cc) A person with appropriate familiarity with how an electronic device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about

how electronic devices were used, the purpose of their use, who used them, and when.

AFFIDAVIT 6 :
 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 8 of 15

d) The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information necessary to
understand other evidence also falls within the scope of the warrant.

e) Further, in finding evidence of how a device was used, the purpose of its use, who used

it, and when, sometimes it is necessary to establish that a particular thing.is not present on
a storage medium.

15. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the device consistent with the warrant. The
examination may require authorities to employ techniques, including but not limited to computer-
assisted scans of the entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.

16. Manner of execution. Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not involve the physical
intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize
execution of the warrant at any time in the day or night.

17. Law enforcement personnel will perform an initial search of the Device within 120 days.
If, after conducting the initial search, law enforcement personnel determine that the Device contains any
data falling within the list of items to be seized pursuant to this warrant, the government will retain the
Device to, among other things, litigate the admissibility/authenticity of the seized items at trial, ensure
the adequacy of chain of custody, and resolve any issues that potentially might be raised regarding
changed conditions of the evidence.

18. If the Device does not contain any data falling within the list of items to be seized
pursuant to this warrant, the government will: return the Device to its owner within De tays if it can be

lawfully possessed; seal any image previously made of the Device; and not review the sealed image

AFFIDAVIT 7

 
 

 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 9 of 15

absent further authorization from the Court.
VI. CONCLUSION
19. I submit that this affidavit supports probable cause for a search warrant authorizing the

examination of the Device described in Attachment A to seek the items described in Attachment B.

Respectfully submitted,
Georgh Jusino

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF)

Subscribed and sworn to before me on:

   

 

 

The Hohorable .
UNITED STATES MAGISTRATE JUDGE

YB

roved as to form by AUSA JUSTIN J. GILIO

AFFIDAVIT 8
I

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 10 of 15

ATTACHMENT “A”

The property to be searched is a Black iPhone 7, Model A1778, FCC ID: BCG-E3091A,
hereinafter the “Device 1.” The Device is currently located at Clovis Police Department, 1233

5th Street Clovis, California.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 11 of 15

ATTACHMENT “B”

The items to be searched and seized, and the property found therein from the items as described
in Attachment A, constitute evidence of the commission of the offense described below, and
things otherwise criminally possessed and property designed or intended for use or which is or
has been used as the means of committing a criminal offense for violations of Title 18 U.S.C.

§ 922(g)(1), and involve Andrew GONZALEZ since June 2018, including:

a. Communications, records, or data, including emails, text messages, photographs,
audio files, videos, or location data tending to indicate possession of firearms,
magazines, ammunition, and firearm paraphernalia, including holsters, cases, and
cleaning kits;

b. Photographs or pictures of firearms or firearm accessories;

c. Types, amounts, and prices of firearms transferred, acquired, or possessed as well
as dates, places and amounts of specific transactions; and

d. any information related to sources of firearms (including names, addresses, phone
numbers, or any other identifying information).
 

Case 1:19-sw- SE BAC i AP) 1/31/19 Page 12 of 15
AO 93 (Rev. 11/13) Search and Seizure Warrant ae and’ ] dA ‘OT:

 
 

for the

Eastern District of California

- Inthe Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

Black iPhone 7, Model A1778, FCC ID: BCG-E3091A,
with phone number (559) 943-0046

Case No.

—m pytome

19°SH- 0006032SK0:° oh

Nee ee a a

SEARCH AND SEIZURE WARRANT

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern — District of ‘California

 

’ (identify the person or describe the property to be searched and give its location):

See Attachment A attached hereto and incorporated herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B attached hereto and incorporated herein:

YOU ARE COMMANDED to execute this warrant on or before . Tot to exceed 14 days) y
C1 in the daytime 6:00 a.m. to 10:00 p.m. A at any time inthe day or night because good cause NaS been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to a
(Yhited Staf@s Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for days (not to exceed 30) © until, the facts justifying, the later Ab date of

5 AL vile K What

Pm . Judge’ 's signature

 

Date and time issued:

 

 

 

City and state: Fresno, California Sheila K. Oberto, US. Magistrate Judge

Printed name and title
 

Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 13 of 15

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

i

 

 

Inventory made in the presencé of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 

 

 
Case 1:19-sw-00032-SKO Document1 Filed 01/31/19 Page 14 of 15

ATTACHMENT “A”

The property to be searched is a Black iPhone 7, Model A1778, FCC ID: BCG-E3091A,

hereinafter the “Device 1.” The Device is currently located at Clovis Police Department, 1233

Sth Street Clovis, California.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 
f

Case 1:19-sw-00032-SKO Document1 Filed‘01/31/19 Page 15 of 15

ATTACHMENT “B”

The items to be searched and seized, and the property found therein from the items as described
in Attachment A, constitute evidence of the commission of the offense described below, and
things otherwise criminally possessed and property designed or intended for use or which is or
has been used as the means of committing a criminal offense for violations of Title 18 U.S.C.

§ 922(g)(1), and involve Andrew GONZALEZ since June 2018, including:

a. Communications, records, or data, including emails, text messages, photographs,
audio files, videos, or location data tending to indicate possession of firearms,
magazines, ammunition, and firearm paraphernalia, including holsters, cases, and
cleaning kits; .

b. Photographs or pictures of firearms or firearm accessories;

c. Types, amounts, and prices of firearms transferred, acquired, or possessed as well
as dates, places and amounts of specific transactions; and

d. any information related to sources of firearms (including names, addresses, phone —
numbers, or any other identifying information).

 
